Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  129819                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v        	                                                       SC: 129819
                                                                   COA: 261831
                                                                   Saginaw CC: 01-020508-FC
  JIMMY FELTON MORGAN,

           Defendant-Appellant. 


  _________________________________________/

          On order of the Court, the application for leave to appeal the October 14, 2005
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2005                   _________________________________________
           d1219                                                              Clerk